DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on *** has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a system having a first pair of spaced apart fixed base antennae including two antennae; and a second pair of spaced apart fixed base antennae including two antennae must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Applicant can add this feature to one of the existing drawings or add a new drawing focusing on this feature, whichever is more appropriate.  The specification should be amended to describe the additional feature/drawing, and if a new drawing is submitted, a brief description of that drawing must be added.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 20-41 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 20 recites the limitation "the position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the position" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are dependent upon the rejected claims.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vladimirov (WO 2015/010734 A1) in view of Lee (US 6,459,903 B1) and Drane (Positioning GSM Telephones).
Vladimirov discloses a method for determining the position (Fig. 3; p. 6, lines 23-24) of a tag antenna (1, Fig. 1; p. 5, line 31) relative to a pair of spaced apart fixed base antennae (2, Fig. 1), comprising the steps of:
measuring a time of arrival of an ultrawideband signal (2, Fig. 1; p. 2, lines 27-35; p. 8, lines 3-7; p. 15, line 25) transmitted by the tag antenna at a first base antenna and a second base antenna of the pair of spaced apart fixed base antennae; and determining a differential time of arrival of the ultrawideband signal between the first base antenna and the second base antenna using the time of arrival (p. 2, lines 27-35; p. 8, lines 3-7) [where the time of arrival at each antenna is differenced to produce a differential time of arrival/time difference of arrival]; 
determining a time angle of arrival of the ultrawideband signal using the differential time of arrival (p. 2, lines 25-31);
determining the position of the tag antenna relative to the pair of base antennae using the angle of arrival and a range of the tag antenna (Fig. 3; p. 6, lines 23-24).
Vladimirov fails to disclose disclose the one pair of spaced apart fixed base antennae including a first base antenna and a second base antenna, wherein the first and second base antenna are separated by a spacing distance between one-half wavelength of a carrier wave of an ultrawideband signal and 1 meter; measuring a phase of arrival of an ultrawideband signal for each of the two pairs of base antennae; determining a differential phase of arrival of the ultrawideband signal for each of the two base antennae pairs using the phase of arrival; determining a differential phase angle of arrival beam for each of the two base antennae pairs; disbambiguating each differential phase angle of arrival beam using the differential time angle of arrival for the respective antennae pair to determine a phase angle of arrival of the ultrawideband signal for each of the two base antennae pairs; and determining the position of the tag antenna relative to the two pairs of base antennae using the phase angle of arrival and a range of the tag antenna for each of the two base antennae pairs; and a pair of spaced apart fixed base antennae being one and only one pair of spaced apart fixed base antennae.
The range of spacing distance claimed is λ/2 to 1 meter.  Vladimirov discloses a spacing distance of 2 meters (p. 13, line 16), 2.5 meters (p. 7, line 29), and 3 meters (p. 7, line 26; p. 15, lines 19-20) without limitation, establishing at least a range of 2-3 meters.
Vladimirov further discloses that the distance accuracy is a function of the spacing distance, where the smaller the spacing distance, the better the distance accuracy (i.e. the smaller the corresponding uncertainty distance) (p. 7, lines 27-29).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the invention to vary the amount of the spacing distance to achieve a desired result (achieving a desired distance accuracy). It is well-settled that optimizing a result effective variable, or determining workable ranges for the result effective variable (the spacing distance, which affects the distance accuracy), is well within the expected ability of a person of ordinary skill in the subject art. In re Aller, 105 USPQ 233, In re Boesch, 205 USPQ 215.
Lee teaches:
measuring a phase of arrival of a signal; and determining a differential phase of arrival of the signal using the phase of arrival (S240, Fig. 6) [where the phase of arrival at each antenna is differenced to produce a differential phase of arrival]; 
measuring a time of arrival of a for each of the two pairs of base antennae; and determining a differential time of arrival of the signal (S240, Fig. 6) [where the time of arrival at each antenna is differenced to produce a differential time of arrival]; 
determining a differential time angle of arrival of the signal (S250, Fig. 6); 
determining a differential phase angle of arrival beam for each of the two base antennae pairs (S260, Fig. 6; col. 6, lines 22-32);
disbambiguating each differential phase angle of arrival beam using the differential time angle of arrival to determine a phase angle of arrival of the signal  (S270, Fig. 6; col. 6, lines 33-32) [where the angle of arrival determined using a time difference is more coarse (less accurate) but not ambiguous, the angle of arrival determined using a phase difference is less coarse (more accurate) but ambiguous]; and 
determining the position of the tag antenna relative to the two pairs of base antennae using the phase angle of arrival and a range of the tag antenna for each of the two base antennae pairs (col. 2, lines 58-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the use of phase measurements as taught by Lee into Vladimirov in order to increase the accuracy of the determined angle of arrival, and thus of the location determined from the angle of arrival.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a more accurate location is determined.
In the combination, each differential time angle of arrival would be replaced with a disbambiguated phase angle of arrival (determined using a time angle of arrival and an ambiguous phase angle of arrival), and thus there would be a disbambiguated phase angle of arrival (as well as a  time angle of arrival and an ambiguous phase angle of arrival) for each base station pair.
Drane teaches using a single angle or arrival and a single range measured from a single base station to determine the position of a device (Fig. 1d; p. 48, col. 2, ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to allow determination of the position of a tag when it is only in range of only a single working base station with its single pair of antennas.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that positioning can occur when a tag is in range of only a single base station with its single pair of antennas.
	In the combination, a greater differential time of arrival-determined distance accuracy would be desirable to ensure selecting the correct point where an ambiguous direction determined from the differential phase angle (that is, where one of the points of intersection between a determined direction and the determined distance will coincide with the hyperbola formed by the differential time of arrival measurement.

The following reference(s) is/are also found relevant:
Lioio (US 5,724,047 A), which teaches determining a location using a phase angle of arrival whose ambiguity was resolved using a time angle of arrival (Fig. 1-2), including using correlation to determine a time difference and a phase difference (Fig. 4).
Seong (US 2008/0316105 A1), which teaches determining a location using a phase angle of arrival whose ambiguity was resolved using a time angle of arrival (Fig. 2-3).
Arndt (US 8,116,350 B1), which teaches using pairs of UWB receiver antennas for positioning of a transmitter (Fig. 8).
Yu (US 2016/0270691 A1), which teaches using pairs of UWB receiver antennas for positioning of a tag (Fig. 7).
Breuer (CN 102017296 B), which teaches two pairs of antennas ((i) A and C, and B and D, Fig. 1; or (ii) A and B, and B and C, Fig. 5) for determining a position in three dimensional space (claims 1 and 17).
Bottazzi (US 2016/0178727 A1), which teaches: "Receiving ultra-wideband signals from an ultrawideband tag of the selected self-shopping terminal may include receiving code division multiple access (CDMA) ultra-wideband signals from an ultra-wideband tag of the selected self-shopping terminal." (¶12).  
Coleman (US 4,057,803 A), which teaches direction finding using two pairs of antennas comprising three antennas (10, 12, 14, Fig. 1; abstract; col. 5, lines 32-62).
Kaminkski (US 6,239,747 B1), which teaches direction finding using two pairs of antennas comprising three antennas (Fig. 1-4; col. 5, lines 8-12).
Harada (Multivalued Transmission System for UWB-CDMA Using Modified Hermite Pulse Shape) (p. 451, ¶4) and Li (Multiuser Detection for DS-CDMA UWB in the Home Environment) (section I, ¶1), which teach that UWB and CDMA are not mutually exclusive.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 20-40 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 20, in combination with the claim as a whole:
	"a second pair of spaced apart fixed base antennae including two antennae, wherein at least one base antenna of the first pair of base antennae and at least one base antenna of the second pair of base antennae are separated by a spacing distance between one-half wavelength of the carrier wave of an ultrawideband signal and 1 meter".
quoted from claim 30, in combination with the claim as a whole:
	"a second pair of spaced apart fixed base antennae including two antennae, wherein at least one base antenna of the first pair of base antennae and at least one base antenna of the second pair of base antennae are separated by a spacing distance between one-half wavelength of the carrier wave of an ultrawideband signal and 1 meter".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments on p. 8, with respect to the objection(s), have been fully considered and are persuasive.  The objection(s) have been withdrawn.
Applicant’s arguments on p. 8-11, with respect to the 35 USC 103 rejection(s) of claims 20-40 have been fully considered and are persuasive.
Applicant’s arguments on p. 8-11, with respect to the 35 USC 103 rejection(s) of claim 41, have been fully considered but they are not persuasive. 
Applicant argues that Vladimirov fails to disclose the claimed range.  However, as detailed above, the new rejection shows that Vladimirov discloses a range approaching the claimed range and that it would have been obvious for one of ordinary skill in the art to optimize the result effective variable of the spacing distance to include the claimed range.
With regard to applicant's argument regarding Lee, it is unclear where applicant gets the error values applicant cites on p. 9, ¶4, "If t1 and t2 were in error by -2 cm and +2 cm".  These values appear to be mere speculation.  Vladimirov explicitly discloses a timing error that corresponds to a distance error of 6mm or better (p. 7, lines 27-34).  Additionally, both Lioio and Seong could equally well be used in place of Lee in the rejection, neither of which specify the use of Heron's formula.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648